 In the Matter of ELK RIVERCOALAND LUMBER COMPANYandUNITEDMINE WORKERS OF AMERICA,DISTRICT 17Case No. 9-R-2005.-Decided March11, 1946Mr. H. D. Battle,of Charleston,W. Va., for the Company.Messrs. T. C. TownsendandWilliam Bizzard,of Charleston,W.Va., for the U. M. W.Mr. John V. Ray,of Charleston, W. Va., andMessrs. L. S. FaeemireandJames E. Vaughn,ofWiden, W. Va., for the League.Mr. Donald B. Brady,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by United Mine Workers of America,District 17, herein called the U. M. W., alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Elk River Coal and Lumber Company, Widen, West Virginia,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before HaroldM. Weston, Trial Examiner. The hearing was held at Charleston, WestVirginia, on February 5, 1946.The Company, the U. M. W., andEmployees League of Wtden Miners, hereinafter called the League,appeared and participated.During the hearing, the League fileda motion to dismiss the petition on the ground that an existingcontract between the League and the Company constitutes a barto the present determination of representatives.For reasons setforth in Section III,infra,the motion is denied.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made at thehearing arefree from prejudi-66 N. L.R. B., No. 75.565 S66DECISIONS OF NATIONAL LABOR RELATIONS BOARDcialerror and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYElk River Coal and Lumber Company, a West Virginia corporationhaving its principal offices at Dundon, West Virginia, is engagedatWiden, West Virginia, in the mining and distribution, of coal.The Company is also engaged ins production of lumber, but coalmining operations at Widen are solely involved in the present pro-ceeding, , During the year ep4ing'December 31, 1945, the Companyproduced approximately 892,000 tons of bituminous coal, valued atin excess of $1,000,000, more than 75 percent of which was shippedto points outside the State of West Virginia.The Company admits, and we find, that it is engaged in com-merce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District 17, is a labor organiza-tion, admitting to membership employees of -the Company.Employees League of Widen Miners is an unaffiliated labororganization, admitting to membership employees of, the Company.M. THE QUESTION CONUMNING 'REPRESENTATIONThe U. M., W., by letter dated Scivember 24, 1945, advised theCornpany that it represented'majority of the Company's employeesand requested a tsollective- baTgaining 'conference.The Company,by letter : dated December 7, 1945, - acknowledged receipt of theU. M. W. Tequest but declined to negotiate, stating that the Companywas bound by an existing,oohtract with` the League.Then contract' between the ' Company and the League was signedon'Decenibow 23, 1944, and by its terms became effective February 3,1945, upon' approval by the War Labor Board. The contract providedthat it would remain in effect for a period' of 1 year and thereafterfor an ndditional year unless either party should notify the otherin' writing not less than 30' days prior to the expiration date of itsintention to - terminate, the,eontraet.The League contends that,inasmuch as neither it nor the Company had given notice of termina-tion, the contract remains in effect until February 3, 1947, and con- ELK RIVERCOAL ANDLUMBERCOMPANY567sequently is a bar to a present determination of representatives.However, the U. M. W. filed its petition on November 27, 1945,before the automatic renewal date of the contract.Accordingly, wefind that the contract cannot operate as a bar to the instantproceeding.'A statement of a Board agent, introduced into evidence at thehearing, indicates that the U. M. W. represents a substantial numberof employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accord with the agreement of the parties,that all the Company's employees working in and around the Northand South Rich Run Mines, but excluding employees engaged inlumbering, railroading, and general grading work, store employees,office and clerical employees, independent contractors, employees whodeliver timber for the mine foremen and assistant foreman,,and allor any other supervisory employees having authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ^ ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.The Company contends that many of its employees are presentlyin the armed forces of the United States, and that these employeesshould be allowed to vote by mail.We are of the opinion that thefacts in this case do not substantially differ from those inHatterof South West Pennsylvania Pipe Lines.'Accordingly, we shallprovide for the mail balloting of employees. in the armed forceswho fall within the appropriate unit, subject to the conditionshereinaftermentioned.1 SeeMatter of The Pet Milk Company,64 N. L. R.B. 901;Matter ofBinon Choco-lates, Inc., et at.,65 N. L. R. B. 591.2 The Field Examiner reportedthat U. M. W. submitted277 application for— mQmrbership cards,265 of which bore the names of employees on the Company's pay rollof January 23, 1946.There are approximately 600 employees in the appropriate unit,The League relies on the contractas evidence of its interest in this proceeding.8 64 N. L.R. B. 1384.There are approximately 82 employees either in the armedservices or in the process of being discharged. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall direct that the question concerning representation beresolved by an election by secret ballot among employees in theappropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.The Regional Director shall mail ballots to employees within theappropriate unit on military leave,providedone or more of theparties hereto, within seven (7) days from the receipt of the Directionof Election, files with the Regional Director a list containing thenames, most recent addresses, and work classifications of such em-ployees.The Regional Director shall open and count the ballotscast by mail by employees on military leave,providedthat suchballots must be returned to and received by the Regional Office withinthirty (30) days from the date they are mailed to such employeesby the Regional Director.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Elk River Coaland Lumber Company, Widen, West Virginia, an election by secretballot shall be conducted as early as possible, but not later thanforty-five (45) days from the date of this Direction, under thedirection and supervision of the Regional Director for the NinthRegion, acting in this matter as agent for the National Labor Re-lations Board, and subject to Article III, Sections 10 and 11, ofsaid Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and' A freeinterchange between the interestedparties of information on the addressesand work categoriesof the employees to be voted by mail will be necessary, in orderto avoid challenges and post-electionobjections.Accordingly, the Board will makeavailable to all interested parties any informationof this nature furnished it by anyother party.In the eventthat the parties should send the absentee voters informa-tion or literature bearing directlyor indirectly on the pending election, copies of allsuch documents should be simultaneouslyfiledwith the Regional Office for inspectionby or transmittalto theother parties.However, acceptance or transmittal of suchliteratureby theBoard's officeisnot to beconstruedas conferring immunity on thefiling partyin the event that objections are later interposed concerning its content.Theusual principleswill apply. ELK RIVERCOAL AND LUMBER COMPANYS69including employees in the armed forces of the United States, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be representedby United Mine Workers of America, District 17, or EmployeesLeague of Widen Miners, for the purposes of collective bargaining,or by neither.0